*474ORDER
PER CURIAM.
.. Defendant was convicted by a jury of robbery in the second degree and unlawful use of a weapon, and sentenced by the court as a prior and persistent offender to eight years on each charge, to be served consecutively. He appeals his convictions, sentence and the denial of his 29.15 motion after an evidentiary hearing. We affirm. The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b).